MEMORANDUM **
Sean Michael Wilson appeals from the sentence imposed following the revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Wilson contends that the district court violated 18 U.S.C. § 3553(c) by failing to state the basis for its sentence in open court at the revocation hearing. This contention is belied by the record.
Wilson also contends that his sentence is unreasonable because the district court failed to consider the relevant 18 U.S.C. § 3553(a) sentencing factors and by improperly considering unproved allegations concerning the seriousness of the original offense. The district court did not procedurally err. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 601, 169 L.Ed.2d 445 (2007); United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir.2007). To the extent Wilson challenges the substantive reasonableness of the sentence, the sentence is reasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.